Citation Nr: 1723656	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-04 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for total right knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified before the undersigned in August 2016.  A hearing transcript is of record.  The Board previously considered and remanded this case in December 2016.


FINDING OF FACT

The evidence shows right knee replacement with intermittent degrees of pain, weakness, or limitation of motion but not severe painful motion or weakness, extension limited to 30 degrees or more, ankylosis, or tibial or fibular impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for right total knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Code 5055 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In June 2010, the RO sent the Veteran a letter that satisfied VA's notice requirements.  No additional notice is required.  

Next, VA has a duty to assist the appellant in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered, including private records.  VA provided examinations for the knee disability in August 2010 and January 2017.  The AOJ substantially complied with the Board's remand directives by requesting the Veteran identify and sign releases for any private records and obtaining the January 2017 VA examination with answers to questions put forth by the Board.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Taken in their entirety, the Board finds the information in the examinations adequate to rate the Veteran's disability picture because the examinations document subjective complaints, objective test results, and address the rating criteria and levels of functioning.  The January 2017 examiner addressed the questions posed in the Court's holding in Correia, including pain with weight-bearing, passive motion, and the range of motion of the opposite joint.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The Board has carefully reviewed the record and determines there is no additional development needed for the issues decided herein.  

As such, the Board will proceed with consideration of the Veteran's appeal.  

III. Rating Analysis

The Veteran asserts that his right total knee replacement warrants a rating in excess of the 30 percent assigned by the RO.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of another.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 
509-10 (2007).  

The Veteran is competent to provide evidence of symptoms observed by his senses, such as pain and swelling.  However, he is not competent to measure range of motion or instability as this requires specialized testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds the Veteran's statements credible to report his symptoms as they are detailed and consistent.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 205-08 (1995); 38 C.F.R. § 4.59.

The Veteran's right knee disability is rated under Diagnostic Code 5055 for knee replacement.  A knee replacement (prosthesis) will be assigned a 100 percent rating for one year following the implantation of the prosthesis and a minimum rating of 30 percent thereafter.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055.  A 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain, or limitation of motion will be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 
5262 (impairment of the tibia and fibula).  Standard motion of a knee joint is from 
0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5261 pertains to limitation of leg extension.  A 30 percent rating is warranted for extension limited to 20 degrees, 40 percent for extension limited to 
30 degrees, and 50 percent for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  Under Diagnostic Code 5262, a 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, DC 5262.  Finally, 50 and 60 percent ratings are available under Diagnostic Code 5256 for ankylosis of the knee joint with limitation of flexion.  38 C.F.R. § 4.71a, DC 5256.

The Board has reviewed the pertinent medical and lay evidence of record and finds that the criteria for a rating in excess of 30 percent for right total knee replacement have not been met.  See 38 C.F.R. § 4.71a, DC 5055.

The evidence does not show severe painful motion or weakness, extension limited to 30 degrees or more, ankylosis, or tibial or fibular impairment.  The record includes private treatment records from 2010 to 2015 in which the Veteran reported some knee pain and swelling but functioning well in his job and traveling.  These records generally do not discuss motion of the knee joint.  However, a May 2013 private evaluation showed range of motion from five degrees of extension to 
110 degrees of flexion, mild swelling and effusion, no tenderness, and no instability.  See February 2017 VBMS entry.  Private evaluators from May 2011 and March 2012 found mild swelling and effusion, no tenderness, normal stability, and range of motion from five degrees of extension to 100 degrees of flexion.  A February 2010 VA treatment record shows that the Veteran experienced problems bending his knee and a long-handled shoe horn was ordered for him.  

During the August 2010 examination, the Veteran reported swelling, redness, and pain; inability to run or jog; and flare-ups brought on by physical activity as often as twice per week lasting for one day.  He described limitation during flare-ups as decreased walking and limitation of bending the knee.  The January 2017 examiner was asked but could not speculate as to the degree of limitation in range of motion the Veteran experienced during these reported flare-ups without observing him directly.  In any case, the 2017 VA examiner stated that they would expect that the Veteran's functional limits in 2010 would have been similar to his current functional limits during flares and after repeated use as he reports today.  Additionally, the examiner observed the Veteran using a brace and cane.  The knee had effusion, tenderness, redness, heat, deformity, and range of motion from 
10 degrees of extension to 92 degrees of flexion.  The examiner found no additional limitation from pain, fatigue, weakness, lack of endurance, incoordination, or repetitive use.  The examiner found no evidence of ankylosis.        

In the August 2016 Board hearing, the Veteran reported that he believed his knee was worse after the replacement surgery.  He reported still be able to do shopping, walking, and similar activities but having to take it slow.  He noted stiffness in the morning, daily pain, muscle spasms, weakness all the time, and wearing a knee brace.  Subsequently, a September 2016 private evaluation noted continued limitation of motion from five degrees of extension to 100 degrees of flexion free of pain, swelling, limping, mild effusion, and tenderness.  

During the January 2017 examination, the Veteran reported aching pain in the knee at rest which at times would wake him up from sleep and pain being worse with prolonged activity and cold weather.  He noted the knee swelling after five miles or so of walking and being unable to run, jog, or jump.  Prolonged sitting caused the knee to stiffen up and he would have to stretch it out after an hour or so.  The examiner recorded the Veteran's range of motion from 10 degrees of extension to 80 degrees of flexion.  The examiner noted pain but no additional loss of function with pain or after three repetitions of motion and no pain on weight-bearing.  The Veteran was unable to kneel at a 90 degree angle or fully squat.  The examiner wrote that he was unable to address flare-ups in terms of degree of loss of motion without examining the Veteran during a flare-up or when he had pain on use.  The examiner added that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups.  The Veteran used a knee brace regularly.  The examiner characterized the knee disability as having intermediate degrees of residual weakness, pain, or limitation of motion.  He found no tibial or fibular impairment but did not address the question of ankylosis.  

After his knee replacement surgery, the Veteran developed a streptococcus infection in his knee.  Dr. RTS also wrote that the Veteran would require life-long antibiotics.  The Veteran's infection disease specialist, Dr. CD wrote that the Veteran had been on medication to control the infection for seven years and tolerated the medication very well.  Treatment records from 2010 to 2015 reflect the same.  The January 2017 examiner also found that the infection did not cause any additional disability and the Veteran voiced no complaints with the medications.  

The Board finds that the probative and competent evidence weighs against a finding of a rating in excess of 30 percent for the right knee disability.  See 38 C.F.R. § 4.71a, 5055.  In this regard, the January 2017 examiner classified the Veteran's disability as having intermediate degrees of weakness, pain, and limitation of motion rather than the severe painful motion or weakness considered by the 
60 percent rating under Diagnostic Code 5055.  The Veteran's functionality supports this conclusion.  He reported being able to walk up to five miles before experiencing swelling.  Private treatment records note that the Veteran is a postal delivery man and is able to perform his duties without difficulty.  See December 2010, June 2011, March 2013 treatment records: January 2017 VBMS entry.  Additionally, the Veteran had actual extension to either five or 10 degrees, significantly greater than the limitation to 30 degrees or more for a rating in excess of 30 percent under Diagnostic Code 5261.  Finally, there is no evidence of ankylosis or tibial or fibular impairment in VA examinations or treatment records to warrant ratings under Diagnostic Codes 5256 or 5262.  

Lastly, the August 2010 and January 2017 examiners recorded a scar on the Veteran's knee.  The scar does not warrant assignment of a separate compensable rating, because the examiner indicated it was not painful, unstable, or at least 39 square centimeters.  See 38 C.F.R. § 4.118.   

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a higher disability rating for his knee during this period based on the evidence.  See 38 C.F.R. § 4.71a.  The knee symptoms were generally consistent during the period on appeal such that staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.    


ORDER

A rating in excess of 30 percent for total right knee replacement is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


